Citation Nr: 0106087	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension benefits in the calculated amount 
of $18,014.20.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.

This matter arises from a decision rendered in July 1999 by 
the Department of Veterans Affairs (VA), Committee on Waivers 
and Compromises (COWC) at the Winston-Salem, North Carolina, 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant was awarded Improved Disability Pension 
benefits effective September 28, 1993.

2.  At the time of the award of pension benefits, the veteran 
was married to his current spouse; the original award was 
based solely upon the veteran's Social Security income; he 
had reported no income for his spouse and no other source of 
income for himself.

3.  In late 1998, VA learned that the veteran had been begun 
receiving income from a pension plan in November 1993 and 
that his spouse had received unreported income in 1995, as 
well as some additional income from M&A Farms.  The veteran's 
benefits were adjusted beginning the first of the month after 
the additional income was first received.  This resulted in 
an overpayment of $18,014.20.

4.  The repeated failure of the appellant to report his and 
his spouse's additional income was the sole cause of the 
overpayment at issue.

5.  The veteran had been informed by VA on numerous occasions 
that he must report any changes in his family's income.

6.  The repeated failure of the appellant to report his and 
his wife's additional income despite his knowledge of the 
reporting requirement demonstrates an intent on his part to 
seek an unfair advantage with knowledge of the likely 
consequences, and also resulted in a subsequent monetary loss 
to the Government.


CONCLUSION OF LAW

The creation of the overpayment of Improved Disability 
Pension benefits in the amount of $18,014.20 involved bad 
faith on the part of the appellant, and waiver of recovery of 
the overpayment is, therefore, precluded.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  He has 
canceled a scheduled personal hearing.  The Board does not 
know of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  The Board also finds 
that requirements regarding notice which must be provided to 
the veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt, and his inability to repay 
the debt.  Because the appellant has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).

Initially, it is noted that there shall be no recovery of 
payments or overpayments of any benefits under any laws 
administered by the Secretary [of Veterans Affairs] when it 
is determined that recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a).  However, before the 
principles of equity and good conscience may afford waiver to 
an obligor, it must be established that the obligor was not 
guilty of fraud, misrepresentation of a material fact or bad 
faith in the creation of the overpayment.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.963.  Bad faith generally is an 
unfair or deceptive dealing by one who seeks to gain at 
another's expense; there need not be an actual fraudulent 
intent, but merely an intent to seek an unfair advantage with 
knowledge of the likely consequences, and a subsequent loss 
to the Government.  38 C.F.R. § 1.965(b)(2).  The threshold 
question, then, is whether bad faith on the part of the 
appellant led to the overpayment at issue.

The appellant married his current spouse in May 1986.  He was 
awarded Improved Disability Pension benefits effective 
September 1993 and he was subsequently notified that he had 
to promptly report all changes in his income.  While the 
veteran promptly reported his marriage and the existence of 
his dependent children for the purposes of receiving 
additional benefits in the form of dependency allowances, he 
failed to indicate that he had income in addition to his 
Social Security income; he also failed to report his spouse's 
income.  He failed to report this income from 1993 until 
1998, when an income verification match showed the existence 
of this additional income.  It was after this point, in 
August 1999, that the veteran submitted a Financial Status 
Report, showing his pension plan income and his wife's income 
obtained from substitute teaching.  

In view of the foregoing, the Board must conclude that the 
appellant underreported his family's income with the intent 
to gain an unfair advantage.  Repeated notices by VA 
regarding the appellant's responsibilities in accurately 
reporting his family's income, coupled with the appellant's 
repeated failure to do so leads the Board to the conclusion 
that the appellant's actions were intentional.  If so, they 
could be for no other purpose than to gain an unfair 
advantage in his dealings with VA.  He was successful in this 
respect as evidenced by the ensuing overpayment.  Thus, the 
Board is compelled to find that the veteran was guilty of bad 
faith in the creation of the overpayment at issue.

The Board's finding of bad faith precludes the granting of 
waiver of recovery of the overpayment of Improved Disability 
Pension benefits now at issue, notwithstanding the provisions 
of 38 C.F.R. § 1.965(a) regarding the standard of equity of 
good conscience.  See Farless v. Derwinski, 2 Vet. App. 555, 
556-557 (1992).


ORDER

Waiver of recovery of the overpayment of Improved Disability 
Pension benefits in the amount of $18,014.20 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

